DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8, 12, 16 and 18, the recitation of a “streak shape” is not understood.  A streak may be defined as a long, thin line or mark of a different substance or color from its surroundings.  A line does not inherently define a “shape”.
In claim 12, there is a recitation of a door panel part which, as phrased, is seemingly reciting a single panel while the claim goes on the recite that the door panel part includes a door outer part and a door inner part.  Such recitation is confusing.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 and 12-13, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US Patent 4,378,394) in view of KR19980036928U.
Miura et al. disclose the claimed stiffening structure of a automotive door including a metal (made of steel, see column 4, lines 3-7) door panel part A, 58, a character line 56 formed on the door panel part and a stiffening member 2 made of resin (see column 2, line 61) configured to attach to the inner surface 4, A of the door panel part, where the stiffening member 2 includes a vertical “bone” structure 1 (see vertical component in Figure 5) as well as a horizontal “bone” structure 1 (see horizontal structure in Figure 5) which intersects the vertical bone structure 1.  Reference Figures 4-6 especially.  The vertical “bone” structure is considered to extend in a “streak” shape, as broadly as recited and as best understood.
Regarding claim 12, door panel part A, 58 curves along a height direction.  Also the automotive door includes a door inner panel and a door outer panel both made of metal.  See column 4, lines 3-7 and Figure 6 where the cross section lines are the same for both the door inner panel the door outer panel.

Miura et al. do not disclose an impact beam nor the vertical bone structure being configured as a plurality of vertical bone structures provided at predetermined intervals.
KR ‘928 discloses a stiffening structure of an automotive door including a door panel part 3, an impact beam 6 provided at a side of an inner surface of door panel part 3 and a plurality of vertical “bone” structures 20 provided at predetermined intervals.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide a modify the stiffened automotive door of Miura et al. to include an impact beam as taught by KR ‘928 in order to further reinforce the lower portion of the vehicle door where impacts from side collisions are most likely to occur.  Furthermore, it would also have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide a modify the single vertical bone structure of Miura et al., as modified, to comprise a plurality of vertical bone structures as taught by KR ‘928 in order to enhance the reinforcement of the automotive door in a front position and a rear position relative to the bone structure along a middle vertical direction of the vehicle door.
Regarding claim 12, door panel part A, 58 which curves along a height direction

Claims 10-11 and 14-15, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US Patent 4,378,394) in view of KR19980036928U as applied above to claims 8 and 12, respectively, and further in view of Albers (US Patent 7,077,438).
Miura et al., as twice modified, discloses the claimed invention except for the specifics of the stiffening member being fiber reinforced plastic having a modulus of 10GPa or more.

It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the resin stiffening structure of Miura et al., as twice modified, from a fiber reinforced plastic having a modulus of 10GPa or more as taught by Albers to provide a very high elastic rigidity and strength.

Claims 16-18, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US Patent 4,378,394) in view of KR19980036928U as applied to claims 8 and 12 above.
Miura et al., as twice modified, discloses the claimed invention except for the recited method steps relating to optimization in the construction of the stiffened automotive door panel.
MPEP section 2144.05 II provides guidance in an instance where optimization within the prior art conditions or through routine experimentation is prima facie obvious.  In this instance, In re Williams, 36 F.2d 436, 438 (CCPA 1929) would apply which establishes that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”.
Therefore, obvious to one skilled in the art before the earliest effective filing date of the claimed invention to optimize the shape of the stiffening member of Miura, as twice modified, by “routine experimentation” (by optimization analysis) because such optimization of a form or In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Djavairian et al. (US Patent 5,325,632) disclose a door with one door panel made of metal and one door panel made of plastic.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
8/6/21